Citation Nr: 1445722	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service-connected pension benefits before September 3, 2010.


(The issues of service connection for lung and skin disorders will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1966 to August 1968.  In June 2008, the Veteran filed a claim for non-service-connected pension benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 notice letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, of denial of non-service-connected pension benefits on the basis that the reported annual income of the household exceeded the monthly rate for pension.  In a subsequent decision, non-service-connected pension benefits were granted effective September 3, 2010.  As such, the question of pension eligibility is limited to the period of the claim (from June 2008) prior to the effective date of grant (September 3, 2010).  

The Board remanded the issue on appeal for further development in December 2012.  Pursuant to the remand instructions, the agency of original jurisdiction (AOJ) determined the total sum of payments from the Social Security Administration (SSA) for the Veteran, his spouse, and his child for the period before September 3, 2010; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

In an August 2010 substantive appeals (VA Form 9), the Veteran requested a Board hearing at the local RO in Philadelphia, Pennsylvania, before a Veterans Law Judge.  In correspondence received in April 2011, prior to the scheduled Board hearing, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  
38 C.F.R. § 20.704(d) (2013).  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the period from January 1, 2009, the Veteran's adjusted countable income did not exceed the maximum countable income for non-service-connected pension benefits.

2.  For the period prior to January 1, 2009, the Veteran's adjusted countable income exceeded the maximum countable income for non-service-connected pension benefits.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from January 1, 2009, but no earlier, the criteria for non-service-connected pension benefits have been met.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice in June 2008, prior to the initial adjudication of the claim in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and VA and the Veteran's respective duties for obtaining evidence.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, SSA payment information, financial statements, and lay statements.  

No VA examination or opinion has been obtained.  As the issue of entitlement to non-service-connected pension benefits is controlled by the Veteran's level of annual income, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  The Veteran has provided financial information for the period in question.  

The Veteran withdrew the Board hearing request in April 2011.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


Non-Service-Connected Pension Benefits

VA pension benefits are payable to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the MAPR (maximum amount per regulation).  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The rates of pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.    

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R.		 § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l).

Regulations also provide for a hardship exclusion of a child's income.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 C.F.R. § 3.23(d)(6) there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the surviving spouse.  See 38 C.F.R. § 3.272(m).

The Veteran essentially contends that he is entitled to non-service-connected pension benefits prior to September 3, 2010 because the AOJ miscalculated his income.  Specifically, in a November 2011 informal hearing presentation, through the representative, the Veteran contended that his SSA benefits only started after his unemployment benefits stopped because he was not entitled to both simultaneously.   

In June 2008, the Veteran filed an original disability claim that included a claim for non-service-connected pension.  The crux of this appeal is whether the Veteran's adjusted countable income exceeds the applicable MAPR for the period prior to September 3, 2010.  The applicable MAPR for a veteran with two dependents was $16,552.00, effective December 1, 2007; $17,513.00, effective December 1, 2008; and $17,963.00, effective December 1, 2009.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  To be deducted from countable income, medical expenses must have exceeded five percent of the yearly MAPR, or $827 in 2008, $875 in 2009, and $898 in 2010.  See id. 

The Veteran has not contended, and the evidence does not indicate otherwise, that a hardship exclusion is applicable for any of the years in question; therefore, the Board will not exclude the child's income when calculating whether the Veteran is entitlement to non-service-connected pension benefits prior to September 3, 2010.

In the June 2008 claim, the Veteran reported income which consisted of SSA benefits for himself, his spouse, and child in the amount of $947 a month and six months of unemployment compensation in the amount of $9,360.  In a June 2008 written statement, the Veteran reported that both he and his spouse had medical bills that they could not afford to pay.  A June 2008 report of contact notes that the Veteran reported that he had been waiting to receive SSA benefits for six months and would receive unemployment benefits until August 2008 totally $9,360.  

In an August 2008 written statement, the Veteran stated that majority of $3,500 in medical bills from a September 2007 hospital stay were unpaid.  The Veteran reported income which consisted of SSA benefits for himself, his spouse, and child in the amount of $683.00 a month and six months of unemployment compensation in the amount of $1,296 per a month until the middle of November 2008.  In a February 2010 written statement, the Veteran reported income which consisted of SSA benefits for himself, his spouse, and child in the amount of $813 per a month and that he was unable to pay for medical expenses because of his limited income.

An SSA benefits inquiry, for the period from July 2008 to July 2009, reveals that the Veteran, his spouse, and child were in receipt of monthly SSA income of $456, $151, and $151 per month, respectively, for a yearly total of $9,096.  

The Veteran also had income from a "land contract" for his former mobile home.  The property was appraised at $17,500.  The Veteran received a $4,000 down payment and was to receive $500 monthly in rent.  See June 2008 report of contact.  It is unclear when the "land contract" was entered and how long the monthly rental payments would last.  In any event, the RO excluded this income when computing the Veteran's earnings and the Board shall do likewise.

Further, while the Veteran has indicated medical expenses totaling $3,500 from a September 2007 hospital stay, he has consistently stated that he has been unable to pay these expenses and has not submitted any financial information relating to any unreimbursed medical expenses.  As such, the Board will not exclude any medical expenses from the Veteran's countable income.

After a review of all the evidence of record, the Board finds that, for the period from January 1, 2009, but no earlier, the criteria for non-service-connected pension benefits have been met.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's adjusted countable income did not exceed the maximum countable income for non-service-connected pension benefits for the period from January 1, 2009.  Throughout the course of this appeal, the Veteran has consistently contended that the unemployment benefits he received ended in November 2008.  As such, the Board will not include the $9,360 in unemployment benefits when calculating the Veteran's adjusted countable income for the period from January 1, 2009.  For the period from January 1, 2009, the Veteran's income, consisting of SSA benefits for himself, his spouse, and child total $9,096 a year, and does not exceed the applicable MAPR in effect for 2009 and 2010.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

The Board further finds that, for the period prior to January 1, 2009, the Veteran's adjusted countable income exceeded the maximum countable income for non-service-connected pension benefits.  Prior to January 1, 2009, the Veteran's income consisted of SSA benefits for himself, his spouse, and child in the amount of $758 a month ($9,096 a year), and unemployment compensation in the amount of $9,360, totaling $18,456, which exceeds the applicable MAPR for this period ($16,552.00).  See id.  With regard to the Veteran's contention that he was not receiving SSA and unemployment benefits at the same time, review of SSA benefits inquiries reflect SSA payments to the Veteran, his spouse, and child as early as January 2008.  As such, the Board finds that these monthly SSA benefits are properly included in the Veteran's countable income.

Based on the above and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's adjusted countable income did not exceed the maximum countable income for non-service-connected pension benefits for the period from January 1, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the 

available evidence shows that the Veteran's annual income exceeds the applicable MAPR prior to January 1, 2009, non-service-connected pension must be denied 
prior to January 1, 2009 due to excessive yearly income.  For this reason, the Veteran is not legally entitled to pension benefits prior to January 1, 2009.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Non-service-connected pension benefits from January 1, 2009, but no earlier, are granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


